TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00358-CV


In re Samuel T. Jackson


Brian Charles Smith; Robert Hammond, David Talton; and John Collins, Individually 
and on Behalf of All Others Similarly Situated, Appellants

v.

Greg Abbott, in his capacity as Attorney General of the State of Texas; Sheila Bailey
Taylor, in her Official Capacity as Chief Administrative Law Judge, State Office of
Administrative Hearings and Casey Hoffman, in his Capacity as Director, et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN04-002159, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM 
	This is a contempt proceeding ancillary to the appeal of Brian Charles Smith, Robert
Hammond, David Talton, and John Collins, individually and on behalf of others similarly situated. 
The subject of this proceeding is Samuel T. Jackson, an attorney who has been disqualified from
representing appellants.
	In the spring of 2005, appellees filed a motion to disqualify Jackson, arguing that he
had used confidential information obtained through his former employment as an administrative law
judge for the Office of the Attorney General.  The trial court granted appellees' motion on March
11, 2005.  Jackson filed a petition for writ of mandamus on appellants' behalf, signing the document
as appellants' attorney and complaining of the trial court's decision to disqualify him.  This Court
denied the petition for writ of mandamus in May 2005 (cause number 03-05-00226-CV).  Jackson
then filed a petition for writ of mandamus on appellants' behalf with the supreme court, signing it
as appellants' attorney.  The supreme court denied the petition in August 2005, and he filed a motion
for rehearing on appellants' behalf, which was denied in October 2005 (cause number 05-0457). 
Jackson then filed another motion as appellants' attorney and on appellants' behalf, asking the trial
court to reconsider its decision and to reinstate Jackson as appellants' attorney or to clarify the trial
court's order.  The trial court denied that motion in February 2006, and in April 2006, this Court
denied an emergency motion filed on behalf of appellants and Jackson and signed by Jackson as
appellants' attorney, asking us to stay his disqualification pending a petition for writ of mandamus
(cause number 03-06-00209-CV).  On March 23, 2006, the trial court dismissed appellants' suit, and
on June 26, Jackson, still signing as appellants' attorney, filed a notice of appeal on appellants'
behalf.  Appellees have filed a motion to dismiss the appeal based on Jackson's disqualification.
	Jackson was disqualified from acting as appellants' attorney in March 2005.  This
Court denied a petition for writ of mandamus complaining of that disqualification in May, and the
supreme court denied a similar petition in August and a motion for rehearing in October. 
Notwithstanding those decisions, Jackson filed a motion for reconsideration and then sought
mandamus relief, which this Court denied.  Despite having been disqualified more than a year ago
and repeatedly being denied relief from that disqualification, Jackson has filed a notice of appeal on
appellants' behalf, purporting to be appellants' attorney.  
	Jackson is therefore ordered to appear in person before this Court on September 27,
2006, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West
14th Street, City of Austin, Travis County, Texas, to show why he should not be sanctioned or held
in contempt for his continued representations that he is authorized to act as appellants' attorney in
the underlying matter.  It is ordered on September 15, 2006.

Before Chief Justice Law, Justices Patterson and Puryear